APRIL 3, 2014

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

Re:  Lease Agreement dated December 28, 2010, by and between StoneCliff Office,
L.P., as Lessor, and Pain Therapeutics, Inc., as Lessee, as amended in that
First Amendment to Lease Agreement dated September 21, 2011,  (collectively
referred to as the “Lease Agreement”), demising 5,679 rentable square feet of
space locally known as Suite 260 in the StoneCliff building, located at 7801
Capital of Texas Highway, Austin, Travis County, Texas, 78731.

 

This Second Amendment shall amend and modify the Lease Agreement as follows:

 

1.



Lease Term.  Lessor and Lessee acknowledge and agree that Lessee’s lease term
shall be extended fourty-one (41) months from the current expiration of July 31,
2014 to December 31, 2017.

 

2.



Base Rent.  Effective August 1, 2014, Lessee shall pay to Lessor Base Rent as
set forth in the rent schedule below:



Term

Monthly Rent

Term Rent

Annual Rent psf

08/01/2014 to 09/30/2014

$
0.00 
$
0.00 

$0.00

10/01/2014 to 09/30/2015

$
11,831.25 
$
141,975.00 

$25.00

10/01/2015 to 09/30/2016

$
12,067.88 
$
144,814.50 

$25.50

   10/01/2016 to 12/31/2017

$
12,304.50 
$
184,567.50 

$26.00

 

 

 

 

 

3.



Additional Rents.  Effective August 1, 2014 Lessee’s expense stop shall adjust
to a 2014 Base Year. 

 

4.



Tenant Finish Out.    Lessor, at Lessor’s cost, shall finish out the Leased
Premises per the attached Exhibit A.

 

5.



Security Deposit.  Lessee shall deposit with Lessor an additional Security
Deposit in the amount of $946.50 to be included with the $11,358.00 currently on
file with Lessor.  The resulting Security Deposit shall be $12,304.50.

 

6.



OFAC and Anti-Money Laundering Compliance.    Lessee hereby represents,
certifies and warrants to Lessor as follows: (i) Lessee is not named by, and is
not acting, directly or indirectly, for or on behalf of any person, group,
entity or nation named by any Executive Order, including without limitation
Executive Order 13224, or the United States Treasury Department as a terrorist,
"Specially Designated National and Blocked Person," or other banned or blocked
person, entity, nation or transaction pursuant to any law, order, rule or
regulation that is enacted, enforced or administered by OFAC; (ii) Lessee is not
engaged in this transaction, directly or indirectly, for or on behalf of, or
instigating or facilitating this transaction, directly or indirectly on behalf
of, any such person, group, entity or nation; and (iii) none of the proceeds
generated from the Premises have been or will be derived from a "specified
unlawful activity" as defined in, and Lessee is not otherwise in violation of,
the Money Laundering Control Act of 1986, as amended, or any other applicable
laws regarding money laundering activities.  Furthermore, Lessee agrees to
immediately notify Lessor if Lessee was, is, or in the future becomes a "senior
foreign political figure," or an immediate family member or close associate of a
"senior foreign political figure," within the meaning of Section 312 of the USA
PATRIOT Act of 2001.  Notwithstanding anything in the Lease (as amended) to the
contrary, Lessee acknowledges and agrees that the Lease (as amended) is a
continuing transaction and that the foregoing representations, certifications
and warranties are ongoing and shall be and remain true and in full force and
effect on the date hereof and throughout the Lease Term (and any extension
thereof) and that any breach thereof shall be a default under the Lease, as
amended, (not subject to any notice or cure period) giving rise to Lessor's
remedies, including but not limited to termination of the Lease (as amended),
and Lessee hereby agrees to defend, indemnify and hold harmless Lessor from and
against any and all claims, damages, losses, risks, liabilities, fines,
penalties, forfeitures and expenses (including without limitation costs and
attorneys' fees) arising from or related to any breach of the foregoing
representations, certification and warranties. This Section shall survive the
expiration and any earlier termination of the Lease.  In connection



Second  Amendment Renewal Agreement

Rev. 07/2009

--------------------------------------------------------------------------------

 

with the foregoing, Lessee acknowledges that Lessor has the right to conduct
background checks on Lessee and Lessee’s principals, officers and directors from
time to time, in Lessor’s sole discretion.

 

Except as provided to the contrary herein, all the remaining terms, covenants,
and provisions of the Lease Agreement shall remain in full force and effect and
unmodified hereby.    Each party hereby acknowledges that the other is not in
default under the Lease Agreement in any respect.  Each signatory hereto
represents and warrants that he or she is authorized to execute this document
and that upon said execution by both parties, this document will constitute the
binding obligation of the party on behalf of whom such person has signed,
without the necessity of joinder of any other person or entity.

 

EXECUTED on the dates set forth below our respective signatures.

 

LESSOR:LESSEE:

 

StoneCliff, LPPain Therapeutics, Inc.

 

By: /s/ Darrel R. SpauldingBy: /s/ Remi Barbier

Darrell R. Spaulding

PresidentName: Remi Barbier

Kucera Management, Inc.

As Authorized Managing AgentTitle: President and CEO    

 

Date: 4/18/14Date: 4/4/14

 

 

 

 





Second  Amendment Renewal Agreement

Rev. 07/2009

--------------------------------------------------------------------------------

 

EXHIBIT A

Tenant Finish Out

Construction By Lessor

 

 

Lessor, at Lessor’s cost, on or before July 1, 2014 will:

 

1.



Install new building standard carpet and cove base in the Premises

2.



Paint the Premises using building standard paint

3.



Rebalance the HVAC system and provide Tenant a diagram showing which thermostats
control which offices.  Replace any damaged thermostats as needed. 

4.



Add metal security plate to the inside of the front door to prevent access to
the Premises through the gap between the front doors.

 

 



Second  Amendment Renewal Agreement

Rev. 07/2009

--------------------------------------------------------------------------------